Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 27, 2020

                                      No. 04-19-00630-CV

                   IN THE INTEREST OF A.O.G. AND A.J.G., Children,

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA02451
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        The State’s brief was due by December 27, 2019, and was not filed. On January 21,
2020, this court contacted the State about the late brief. On January 22, 2020, the State filed its
brief along with a motion for extension of time requesting an extension of thirty-three days to
make the brief timely. After consideration, we GRANT the State’s motion and deem the brief
timely filed.


       It is so ORDERED on this 27th day of January, 2020.

                                                                            PER CURIAM



       ATTESTED TO: ___________________________
                    MICHAEL A. CRUZ,
                    Clerk of Court